     Case 2:20-cv-09837-AB-MRW Document 19 Filed 11/13/20 Page 1 of 4 Page ID #:982



 1 GREENBERG TRAURIG, LLP
   MARK D. KEMPLE (SBN 145219)
 2 RYAN C. BYKERK (SBN 274534)
 3 RADHA D.S. KULKARNI (SBN 293996)
   1840 Century Park East, 19th Floor
 4 Los Angeles, CA 90067
 5 Telephone: (310) 586-7700
   Facsimile: (310) 586-7800
 6
   Attorneys for Defendant
 7 PANDA RESTAURANT GROUP, INC.
 8
 9                              UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11     JENNIFER SPARGIFIORE, an              CASE NO. 2:20-cv-09837-AB-MRW
12     individual, for herself and all
       members of the putative class,
13                                           Assigned to The Honorable André Birotte, Jr.
                   Plaintiff,
14                                           DEFENDANT’S NOTICE OF ERRATA
15     v.                                    RE EXHIBIT “K” TO DECLARATION
                                             OF MARK D. KEMPLE IN SUPPORT
16     PANDA RESTAURANT GROUP,               OF OPPOSITION TO MOTION TO
       INC., a California Corporation; and   REMAND AND MOTION TO STAY
17
       DOES 1 through 100, inclusive,        AND FOR PREFERENCE
18
                   Defendants.               Date: December 4, 2020
19
                                             Time: 10:00 a.m.
20                                           Dept: 7B
21                                           Removal Filed:      October 27, 2020
22                                           State Action Filed:      December 11, 2019
23
24
25
26
27
28
                      DEFENDANT’S NOTICE OF ERRATA RE EXHIBIT “K” TO
                            DECLARATION OF MARK D. KEMPLE
     Case 2:20-cv-09837-AB-MRW Document 19 Filed 11/13/20 Page 2 of 4 Page ID #:983



 1    TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2            NOTICE IS HEREBY GIVEN that through inadvertent error, Defendant Panda
 3    Restaurant Group, Inc.’s Exhibit K to the Declaration of Mark D. Kemple was only
 4    partially and incompletely uploaded. Attached hereto is the corrected Exhibit K in full
 5    form.
 6
 7                                          Respectfully submitted,
 8    Dated: November 13, 2020              GREENBERG TRAURIG, LLP
 9                                    By      Mark D. Kemple
10                                          Mark D. Kemple, Attorneys for Defendant
                                            PANDA RESTAURANT GROUP, INC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                1
                       DEFENDANT’S NOTICE OF ERRATA RE EXHIBIT “K” TO
                             DECLARATION OF MARK D. KEMPLE
Case 2:20-cv-09837-AB-MRW Document 19 Filed 11/13/20 Page 3 of 4 Page ID #:984




         EXHIBIT K
Case 2:20-cv-09837-AB-MRW Document 19 Filed 11/13/20 Page 4 of 4 Page ID #:985




                                 Exhibit K, Page 231
